Citation Nr: 0022296	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic headaches 
claimed as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The RO, in pertinent part, denied 
entitlement to service connection for headaches claimed as a 
residual of a head injury.

The veteran and his wife provided testimony before a Hearing 
Officer at the RO in May 1999, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for headaches 
claimed as a residual of a head injury is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for headaches 
claimed as a residual of a head injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are totally devoid of any 
evidence or findings of a head injury and/or headaches.  The 
veteran's record of service shows no decorations denoting 
combat.


A November 1973 VA medical certificate and history shows the 
veteran had had left temporal headaches for the past 2 1/2 
years.  They were reported to have begun suddenly and 
overnight.  A consultation report of the same date shows the 
veteran reported he had been in good health for the last 25 
years until 2 1/2 years before.  VA outpatient treatment 
reports dated in June 1974 show the veteran was seen with 
complaints of headaches and was reported to have undergone a 
thorough neurological examination with no positive findings.  
He was diagnosed with psychophysiological reaction, 
headaches.  

Tension headaches were diagnosed in June 1974.  It was noted 
that the veteran had had a complete neurological work-up with 
no positive findings.  An October 1974 medical record shows 
he had had headaches for many years, or on and off for four 
years.  Electroencephalogram and brain scan had been negative 
for any abnormalities.  A March 1975 medical record shows the 
veteran had a history of headaches for the past 3 1/2 years.  A 
May 1976 medical record shows headaches were questionably 
vascular in origin.

A January 1981 VA medical record shows the veteran had an 8 
to 9 year history of headaches.  A July 1981 medical record 
shows the veteran was diagnosed with chronic left 
supraorbital headaches of unknown etiology.

An August 1981 claim for pension benefits shows the veteran 
reported having severe chronic headaches since 1979.

VA conducted general medical and special neurological 
examinations of the veteran in June 1982.  He had been on 
supplemental security income since 1980.  He reported that 9 
years prior, without any obvious precipitating cause, he 
started experiencing left-sided head pain.  The pain 
originated over the left eye.  The veteran denied a history 
of any head injury or any obvious neurological disorder.  The 
examiner noted that the neurological examination was entirely 
negative.  The examination diagnosis was chronic paroxysmal 
left hemicrania.

VA conducted a special neurological examination of the 
veteran in September 1998.  The examiner noted that the 
veteran had been seen with complaints of headaches by VA 
frequently over the last several years.  The veteran reported 
that while on board ship in 1944 a 5 inch gun was fired and 
apparently the flashing had been left off below the gun.  He 
was standing below the gun when it was fired off on the next 
deck down.  Because there was no flashing pan, he was thrown 
to the deck and suffered some facial injuries.  Since that 
time he had continued to have cluster type headaches.  He had 
never had this type of headache prior to the above incident.  
His last computerized axial tomography (CAT) scan and 
magnetic resonance imaging (MRI) were done by VA in 1985.  

The veteran reported he was currently being seen at the Reno 
VA medical center for cluster type headaches that he 
reportedly had had for 55 years.  The examiner diagnosed 
cluster type migraine headaches, headaches migraine variety.

The claims file contains a substantial quantity of 
documentation showing the RO's efforts to obtain VA and non-
VA medical records referable to treatment reported by the 
veteran, to include at the VA medical center in Reno; 
however, the facilities reported they had no medical records 
on the veteran, and the Reno medical center reported the 
veteran had been seen once in 1985, and no records were 
available.

In his March 1999 substantive appeal the veteran reported 
that he had been employed as a carpenter, but after getting 
no sleep from headaches, he wound up with a 2 inch drill in 
his leg which made it numb, and he was subsequently awarded 
disability benefits from the Social Security Administration.  

The veteran and his wife provided testimony before a Hearing 
Officer at the RO in May 1999, a transcript of which has been 
associated with the claims file.  The veteran again recounted 
the circumstances wherein during service he was close to a 
gun which blew up.  His wife testified that she had known him 
since 1948, and since that time had been aware of his 
headaches.  Apparently submitted at the hearing was a 
statement from the veteran's daughter noting she had been 
aware of the veteran's headaches all her life.

The veteran reiterated that in 1980 while employed as a 
carpenter he sustained injury when a 2 inch drill caught in 
his leg down to the bone.  He testified that he stopped 
working right away and went on Social Security Disability in 
1980.  His representative then suggested that he had to leave 
his employment mainly because of headaches, in direct 
opposition to his stated testimony that he left employment 
because of traumatic injury to his leg during the course of 
his employ as a carpenter, which he had previously made clear 
in his previously filed substantive appeal.  The veteran then 
responded that his headaches did worsen.

In August 1999 the veteran submitted an additional written 
statement with waiver wherein he related that during the past 
55 years he had passed out at least 1000 times.  He related 
that 25 years previously he passed out while driving and 
wound up in an accident with a motorcycle.  He described the 
facts and circumstances of other instances wherein he had 
passed out.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).



The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of war 
and post service development of a presumptive disease to a 
degree of 10 percent within a year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within a presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date; however, remote, 
are service-connected, unless clearly attributable to 
intermittent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for headaches 
claimed as a residual of a head injury must be denied as not 
well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that that the veteran has a current headache 
disability.  However, the veteran has failed to provide 
medical evidence of a nexus between his current headache 
disability and military service.  There are no documented 
medical opinions or other competent evidence of record 
linking the veteran's current headache disability to military 
service.  

In addition, despite the veteran's contentions to the 
contrary, there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current headache disability and his alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's more recent recounting of his headache 
symptomatology contrasts sharply with the evidentiary record.  
He is of course competent to describe his symptoms in and 
subsequent to service.  The Board reiterates that the service 
medical records are totally devoid of any evidence or 
findings of a head injury or headaches.  The post service 
documentation on file shows that headaches were initially 
reported in the early 1970's (1973) at which time they were 
reported to have been in existence for 2 1/2 years.  

In 1973 the veteran reported he had been in good health for 
25 years until onset of headaches just a few years before.  
As early as 1974 a neurological examination was negative for 
any abnormalities.  Additional treatment reports dated in the 
1970's and 1980's show that the etiology of the veteran's 
headaches has remained undetermined.  



A 1982 VA examination report shows the veteran continued to 
recount that the onset of headaches was not known to have 
followed any precipitating cause.  He denied ever having had 
any head injury, or any obvious neurological disorder.  The 
evidentiary record is clear in showing that the veteran's 
allegation of headache symptomatology initially in service 
and since then is of recent origin.

The veteran's own opinions and statements, including those of 
his wife and daughter of record, will not suffice to well 
ground his claim.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's headaches are related to a disease or injury of 
service origin.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In this regard, as the Board noted earlier, the RO requested 
additional evidence from numerous VA and non-VA sources, and 
the facilities have responded that they have no records 
pertaining to treatment of the veteran.  The veteran has 
reported that he engaged in post service employment as a 
carpenter and that it was not until after he accidentally 
sustained injury when a 2 inch drill went into his leg to the 
bone that he went on disability benefits from the Social 
Security Administration.  
The record is sufficiently clear that the reason for the 
veteran's qualification for disability benefits was due to 
traumatic injury sustained during course of his employment as 
he had contended with headache symptomatology for number of 
years employed as a carpenter prior to the accidental trauma.  
The medical records relied upon in reaching the decision to 
award disability benefits would not be relevant to the 
current claim which is based on a head injury in service.

The Board notes that the veteran and his representative have 
not specifically alleged that the veteran's headaches are 
related to a combat incurred head injury.  As the Board 
reported earlier, the veteran's record of service is without 
any decorations indicative of combat.  The recounted 
explosion of a gun aboard ship during World War II service is 
in and of itself unclear as to whether the firing of the gun 
in question was during engagement with the enemy.  It does 
not appear to be combat-related because the description 
provided by the veteran does not show that he participated in 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99.  

Assuming that the veteran did in fact mean to recount that 
the firing of the gun in question was in connection with 
combat activity, the Board notes that § 1154(b) pertains to 
proof of incurrence or aggravation of a disease, not to 
whether the veteran has a present disability or whether that 
present disability is linked to service.  See Kessel v. West, 
13 Vet. App. 9, 17-19 (1999) (holding that § 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and existence of a nexus between the 
current disability and service to succeed on the merits of a 
claim); see also Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  The veteran has submitted evidence of a current 
disability, but no competent medical evidence of a nexus to 
service.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim of 
service connection for headaches claimed as a residual of a 
head injury in service prior to the submission of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997).

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  The representative cites to Part III, 1.03a, and Part 
VI, 1.01b and 2.10f in support of the proposition that the 
RO must fully develop a claim prior to a determination of 
whether a claim is well grounded.

The Board, however, is required to follow the recent opinions 
of the Court.  38 U.S.C.A. § 7269 (West 1991); Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999) prior to determining 
that a claim is not well grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.




The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim, VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issue that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, 1.03(a) and Part VI, 2.10(f) were rescinded.  It also 
was noted that there are currently no exceptions to the rule 
that VA has no duty to assist the veteran absent a well-
grounded claim.

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for headaches 
claimed as a residual of a head injury, VA has no duty to 
assist the veteran in developing his case on this issue.

As the veteran's claim of entitlement to service connection 
for headaches claimed as a residual of a head injury is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.



ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for headaches claimed as a 
residual of a head injury, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


